IN THE
                         TENTH COURT OF APPEALS

                               No. 10-14-00284-CV

         IN THE INTEREST OF A.J.M. AND A.R.M., CHILDREN


                          From the 378th District Court
                               Ellis County, Texas
                             Trial Court No. 80226D


                                     ORDER


      Appellee’s First Amended Motion to Extend Time to File Appellee’s Brief was

filed on November 24, 2015. Because the Court granted Appellee’s Motion to Extend

Time to File Appellee’s Brief on December 3, 2015, Appellee’s First Amended Motion to

Extend Time to File Appellee’s Brief is dismissed as moot. Appellee’s brief remains due

on January 22, 2016.

                                        PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Motion dismissed as moot
Order issued and filed December 10, 2015